Citation Nr: 1415788	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  05-41 330	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ventricular/auricular contractures.

2.  Entitlement to an initial rating greater than 10 percent for service-connected hypertension.

3.  Entitlement to an initial compensable disability rating for erectile dysfunction.

4.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the lumbar spine from September 10, 2004 to June 29, 2009, and greater than 20 percent from June 29, 2009. 

5.  Entitlement to an initial rating greater than 10 percent for left hip arthritis.

6.  Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2004.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from January and October 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  Original jurisdiction in this case currently resides only with the RO in Montgomery, Alabama.  In February 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In August 2011, the Board issued a decision that dismissed claims of entitlement to service connection for ventricular/auricular contractures, entitlement to an initial rating greater than 10 percent for service-connected hypertension, and entitlement to an initial compensable disability rating for erectile dysfunction; denied claims of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the lumbar spine from September 10, 2004 to June 29, 2009, and greater than 20 percent from June 29, 2009, entitlement to an initial rating greater than 10 percent for left hip arthritis, and entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis prior to June 29, 2009; and partially granted a 20 percent rating for left foot plantar fasciitis and a 20 percent rating for right foot plantar fasciitis, effective June 29, 2009.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the August 2011 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


